UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7038



WINSTON LLOYD,

                                             Plaintiff - Appellant,

          versus


RICHARD LANHAM, Commissioner of Corrections;
MELANIE PEREIRA, Deputy Commissioner of
Corrections; EARL BESHEARS, Warden; GLENN T.
MARROW, Assistant Attorney General, all defen-
dants sued individually and in their official
capacity; DOCTOR SEIFERT, sued individually
and in her official capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-127-PJM. CA-97-32-PJM)


Submitted:   March 26, 1998                 Decided:   April 7, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Winston Lloyd, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying
relief on his consolidated 42 U.S.C. § 1983 (1994) complaints. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Lloyd v. Lanham, Nos. CA-97-127-PJM; CA-97-32-PJM
(D. Md. June 26, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2